Citation Nr: 1421875	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-07 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include arthritis.

2.  Entitlement to service connection for arthritis of the joints, to include as secondary to a service-connected lumbar spine disability.

3.  Entitlement to service connection for residuals of a left hip replacement, to include as secondary to a service-connected lumbar spine disability.

4.  Entitlement to service connection for ulcers.

5.  Entitlement to service connection for acid reflux.

6.  Entitlement to service connection for irritable bowel syndrome (IBS).

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for seizures.

9.  Entitlement to service connection for a respiratory disorder manifested by difficulty breathing.


REPRESENTATION

Appellant represented by:	Thomas J. Hetchler, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to February 1984, from January 1991 to July 1991, and from October 1991 to May 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he injured his back during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) in 1989.  Although the record documents treatment in 1989 for a lumbar spine injury, the record is not clear as to whether the Veteran was on ACDUTRA or INACDUTRA at the time of the injury.  The only evidence in the claims file speaking to the Veteran's duty status is an Army National Guard statement of retirement points.  While the statement reflects that the Veteran's membership status in 1989 was "Army National Guard Unit Member," it does not state whether the Veteran had any ACDUTRA or INACDUTRA for that period of time.  Accordingly, the RO must exhaust all efforts to attempt to verify the specific beginning and ending dates of each of the Veteran's periods of ACDUTRA and INACDUTRA with the United States Army National Guard through all appropriate sources, to include a request of pay records from the Defense Finance and Accounting Service (DFAS) that indicate the Veteran's duty status.

Review of the record reflects that there are private medical records relevant to the Veteran's claims which have not been associated with the claims file.  Specifically, the Veteran identified treatment for several of his claimed disabilities from Dr. Chinoy, dating back to the 1990's.  Additionally, the Veteran's available service treatment records indicate that the Veteran sought treatment from a gastroenterologist for his claimed gastrointestinal disabilities.  As these records may help to substantiate the Veteran's claims, they must be obtained and associated with the claims file.

Last, after verifying the Veteran's specific dates for ACDUTRA and INACDUTRA, the Veteran should be provided with a new VA examination to determine the etiology of his claimed disabilities.  Although the Veteran underwent a VA examination in July 2008, all of the Veteran's service records were not associated with the claims file at that time.  Moreover, it is not clear that the examiner was aware that only the Veteran's periods of active duty, ACDUTRA, and INACDUTRA may be considered when determining whether a disability is etiologically related to service.  Accordingly, a new VA examination must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Determine the specific dates for when the Veteran served on ACDUTRA or INACDUTRA in the United States Army National Guard.  This must be clear and should consist of more than just the Veteran's retirement points.  If necessary, the RO should contact the Defense Finance and Accounting Service to verify the Veteran's duty status.  Any records obtained must be associated with the claims file.

2.  Ask that the Veteran identify all private treatment for his claimed disabilities, to include those from Dr. Chinoy and any gastroenterologist, providing the appropriate authorization when required.  Obtain all identified private treatment records identified by the Veteran.  Additionally, in light of the changes to 38 U.S.C.A. § 5103A(2)(B), the RO must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  Give the Veteran an opportunity to respond.

3.  Thereafter, schedule the Veteran for appropriate VA examinations to determine the etiology of his current lumbar spine disability, arthritis of the joints, residuals of a left hip replacement, ulcers, acid reflux, irritable bowel syndrome, sleep apnea, seizures, and respiratory disability.  The claims file must be made available to each examiner, and all pertinent symptomatology and findings must be reported in detail.  The examiner must review the evidence of record and be advised that only the Veteran's confirmed periods of active duty and ACDUTRA or INACDUTRA may be considered to determine whether the claimed disabilities are related to service.  After a review of the claims file, a clinical examination, and with consideration of the Veteran's statements and testimony before the Board, the examiner should provide the following opinions:

a) Is it at least as likely as not (a 50 percent probability or more) that the Veteran's diagnosed lumbar spine disability, ulcers, acid reflux, irritable bowel syndrome, sleep apnea, seizures, and respiratory disability are related to an established period of active duty service or a verified period of ACDUTRA or INACDUTRA with the United States Army National Guard?

b) Is it at least at likely as not that the Veteran's residuals of a left hip replacement or arthritis of the joints is proximately due to, or chronically aggravated by, his lumbar spine disability?  (Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms).

The examiner should provide a complete rationale for all opinions expressed.  If the examiner cannot provide any of the requested opinions without resorting to speculation, then the examiner should provide an explanation and rationale for why an opinion could not be provided.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



